Citation Nr: 1011453	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-38 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, claimed as cervical strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from November 2004 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran asserts that during his service in 
Operation Iraqi Freedom in March 2005, he was hit with a 
towing attachment.  Service connection has been granted for a 
right shoulder disorder, but the Veteran also argues that he 
sustained a cervical spine disorder as a result of this 
incident.  A March 2005 service treatment record describes 
the Veteran's report of the incident in question, and notes 
the Veteran's report of neck pain at that time.  However, his 
May 2006 outprocessing physical examination shows no formal 
diagnosis of a cervical spine disorder, and the remaining 
service treatment records were declared unavailable in formal 
findings dated in May 2007 and August 2007.  A current 
diagnosis of cervical strain was made at the October 2007 VA 
examination, but no opinion as to etiology was offered at 
that time.  A cervical spine multiresonant imaging test (MRI) 
was also completed in November 2007, with abnormal findings.

Thus, as a currently diagnosed cervical spine disorder is of 
record, and there is evidence of neck pain and a possible 
injury in service, the "low" threshold requiring a VA 
examination was met with respect to the Veteran's claim for a 
cervical spine disorder.  38 C.F.R. § 3.159(c) (4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This is 
especially the case when, as noted above, a VA examination 
was conducted during which a cervical spine disorder was 
diagnosed, but an opinion as to etiology was not provided.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that 
"[w]ithout a medical opinion that clearly addresses the 
relevant facts and medical science, the Board is left to rely 
on its own lay opinion, which it is forbidden from doing").  

Moreover, the record raises the question of secondary 
causation.  Robinson v. Mansfield, 21 Vet. App. 545, 550 
(2008) (holding that the Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non- adversarial 
administrative adjudication process).  Thus, an opinion as to 
aggravation is also needed.  See 38 C.F.R. § 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).  To that end, review of 
the claims file also reveals that the RO's letters to the 
Veteran, notifying him of VA's duties to assist, do not 
include information concerning the requirements for 
substantiating a secondary service connection claim.  This 
must be accomplished. 

Additionally, review of the claims file reveals that the most 
recent VA treatment records associated with the claims file 
are dated in December 2008, and there is no indication in the 
record that the Veteran's VA outpatient treatment ended then 
or at any point following that month.  Thus, the outstanding 
VA outpatient treatment records must be obtained.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following actions:

1.  Review the claims file to ensure 
that any notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  
Specifically, notify the Veteran of the 
criteria for secondary service 
connection with regard to the issue of 
entitlement to service connection for a 
cervical spine disorder, to include as 
secondary to a service-connected 
disorder.

2.  Contact the Veteran and afford him 
the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claim.  Specifically, 
indicate that the RO has already 
considered private treatment records 
for his cervical spine disorder from 
University Medical Center (November 
2007 through December 2007), Covenant 
Health System (March 2008 through May 
2008, and Northstar Outpatient Therapy 
and Sports Center (November 2007 
through January 2008), and request that 
if additional treatment records exist, 
the Veteran provide those records or 
authorization such that the RO may 
obtain them.  

Based on the Veteran's response, 
attempt to procure copies of all 
identified records.  Additionally, 
obtain the Veteran's VA outpatient 
treatment records from VA Outpatient 
Clinic Lubbock (August 2007 to 
present), Amarillo Health Care System 
(September 2006 to present), New Mexico 
Health Care System (December 2008 to 
present), and any other VA facility 
identified by the Veteran, and 
associate them with the claims file.  

Document all attempts to secure this 
evidence in the claims file.  If, after 
making reasonable efforts to obtain any 
of these records, the RO is unable to 
secure same, notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  Provide a 
reasonable amount of time in which the 
Veteran and his representative may 
respond.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of any cervical spine disorder 
found.  The claims folder, including a 
copy of this Remand, must be made 
available to the examiner and reviewed 
in conjunction with the examination.  
Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  

The examiner must provide an opinion, 
in light of the examination findings, 
the service and postservice medical 
evidence of record, and the lay 
statements of record, whether any back 
disorder found is at least as likely as 
not related to the Veteran's military 
service, or is at least as likely as 
not proximately related to or 
aggravated by a service-connected 
disorder, to include the Veteran's 
service-connected right shoulder 
disorder.  The examiner must remember 
that the unavailability of the 
remainder of the Veteran's service 
treatment records, and any lack of 
inservice documentation of the claimed 
injury or residuals resulting from 
same, should not have any bearing on 
the determination of whether the 
claimed cervical spine disorder is or 
is not etiologically related to service 
or a service-connected disorder.  

If an opinion cannot be provided 
without resorting to speculation, the 
examiner must 1) indicate as much as 
possible why an opinion cannot be 
provided, and/or 2) state what evidence 
is missing from the claims file such 
that a non-speculative opinion cannot 
be given.  The rationale for all 
opinions expressed must be provided.  
The report prepared must be typed.

4.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  When the above development has been 
completed, the issue of entitlement to 
service connection for a cervical spine 
disorder must be readjudicated.  If any 
benefit sought on appeal remains 
denied, an additional supplemental 
statement of the case must be provided 
to the Veteran and his representative.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


